NUMBER 13-20-00571-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CAMERON APPRAISAL DISTRICT,                                                Appellant,

                                              v.

TRI-CITY HOTEL, LLC D/B/A
HAMPTON INN & SUITES HARLINGEN
AND HARLINGEN HOTELS, INC. D/B/A
HOLIDAY INN EXPRESS – HARLINGEN,                                           Appellees.


                   On appeal from the 197th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

      Appellant Cameron Appraisal District filed a notice of appeal from the denial of its

plea to the jurisdiction. Appellees, Tri-City Hotel, LLC d/b/a Hampton Inn & Suites
Harlingen and Harlingen Hotels, Inc. d/b/a Holiday Inn Express Harlingen, have since filed

a “Notice of Settlement” with the Court, informing us that all claims between the parties

have been resolved. Accordingly, we dismiss the appeal and tax costs against appellant.

See TEX. R. APP. P. 42.1.



                                                              GINA M. BENAVIDES
                                                              Justice


Delivered and filed on the
3rd day of February, 2022.




                                            2